        Case 1:17-cr-10305-ADB Document 186 Filed 06/17/19 Page 1 of 5



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                    )
      v.                            )  No. 17-cr-10305-ADB
                                    )
JOSEPH BAPTISTE                     )
                                    )
      and                           )
                                    )
ROGER RICHARD BONCY,                )
                                    )
      Defendants                    )
____________________________________)

   GOVERNMENT’S MOTION TO PRECLUDE EXHIBITS AND TESTIMONY OF
           DEFENSE SUMMARY WITNESS SUSAN HOWELL

       The government respectfully requests that the Court preclude defense summary witness

Susan Howell and any accompanying summary exhibits under Rule 1006 of the Federal Rules of

Evidence and Rule 16 of the Federal Rules of Criminal Procedure.

       Counsel for defendant Boncy disclosed three additions to his witness list on Friday, June

7, 2019—on the eve of trial. One of these witnesses is Susan Howell of KEES Consulting. In

response to the government’s request regarding the subject matter and scope of Howell’s

testimony, counsel responded that she is a summary witness “on financial records and

phone/wiretap records.” Counsel for the government has repeatedly asked counsel for defendant

Boncy for the summary charts prepared by Ms. Howell, who is expected to testify on Tuesday,

June 18. As of the time of this filing, counsel for the government has received neither the

summaries and charts that Ms. Howell will actually use and introduce during her testimony, nor

her statements under Federal Rule of Criminal Procedure 26.2
            Case 1:17-cr-10305-ADB Document 186 Filed 06/17/19 Page 2 of 5



       To date, counsel for the government received a spreadsheet from defense counsel listing

six calls taken from the call log of the Lantern Report for Baptiste’s cellular telephone. While

counsel stated that the summary witness will testify as to the wiretap records, counsel for the

government has not received any charts containing information from the wiretap. As for the

summary of the financial records, counsel for the government received a draft 11-page PowerPoint

presentation on the evening of June 16 that does not summarize the government’s financial

records—which number less than 50 pages—but which merely restates the information from the

records in a different format that is almost as voluminous as the underlying records but more

argumentative.

                                          ARGUMENT

       I.        The Summary Witness Should be Precluded from Testifying Under Federal
                 Rule of Evidence 1006

       Rule 1006 of the Federal Rules of Evidence allows “[t]he contents of voluminous writings

. . . which cannot be conveniently examined in court [to] be presented in the form of a chart,

summary, or calculation.” United States v. Milkiewicz, 470 F.3d 390, 396 (1st Cir. 2006) (citing

Fed. R. Evid. 1006). “The proponent must show that the voluminous source materials are what

the proponent claims them to be and that the summary accurately summarizes the source

materials.”    Id. (citation omitted).   Summary charts must “fairly represent the underlying

documents and be accurate and nonprejudicial.” Id. at 398 (citations and internal quotation marks

omitted). Court allow summary witnesses only in limited circumstances, typically in “the most

complicated of cases, and only where the potential prejudice is minimized through the use of

procedural safeguards such as limiting instructions and extensive cross-examination.” United

States v. Flores-De-Jesus, 569 F.3d 8, 18 (1st Cir. 2009) (citations omitted).




                                                 2
         Case 1:17-cr-10305-ADB Document 186 Filed 06/17/19 Page 3 of 5



       The spreadsheet listing six calls taken from the call log of the Lantern Report for Baptiste’s

cellular telephone is not a summary. It is cherry-picked information that is better suited for a

closing argument instead of a summary witness.           Similarly, the draft 11-page PowerPoint

presentation does not summarize the approximately 50 pages of financial records that will be

introduced as Government’s Exhibit 96. It merely lists the information from those records in a

different format – a PowerPoint.

       Furthermore, the government is unable to determine the accuracy of the proposed summary

charts where they have not been disclosed to the government in final and complete form on the

eve of the witness’s testimony.


       II.     The Summary Exhibits Should be Excluded Under Federal Rule of Criminal
               Procedure 16(d)(2).

       Federal Rule of Criminal Procedure 16(b) is clear that a defendant must permit the

government to “inspect and to copy or photograph books, papers, documents, data, photographs,

tangible objections, buildings or places, or copies or portions of any of these items if the item is

within a defendant’s possession or control” and the defendant intends to use the item in the

“defendant’s case-in-chief at trial.”

       There is a general consensus amongst the courts that a defendant’s case-in-chief includes

all non-impeachment exhibits that a defendant intends to use in his defense at trial, “whether the

exhibits will be introduced through a government witness or a witness called by a Defendant.”

United States v. Napout, 2017 WL 6375729, *7 (E.D.N.Y. Dec. 12, 2017) (reviewing the case law

and then rejecting defense arguments that “case-in-chief” refers only to “the part of a trial in which

a party calls its first witness until it rests.” See also United States v. Hsai, No. 98-CR-57, 2000

WL 195067, at *2 (D.D.C. Jan. 21, 2000) (same); United States v. Swenson, 298 F.R.D. 474, 478


                                                  3
         Case 1:17-cr-10305-ADB Document 186 Filed 06/17/19 Page 4 of 5



(D. Idaho 2014) (same); United States v. Holden, No. 13-cr-444, 2015 WL 1514569, at *5 (D. Or.

Mar. 19, 2015) (same); United States v. Larkin, No. 12-cr-319, 2015 WL 4415506, at *6 (D. Nev.

July 20, 2015) (same, collecting cases); United States v. Aiyaswamy, No. 15-cr-568, 2017 WL

1365228, at *5 (N.D. Cal. Apr. 14, 2017) (same). But see United States v. Harry, No. 10-cr-1915,

2014 WL 6065705, at *10 (D.N.M. Oct. 14, 2014).

       Rule 16(d)(2) provides that the Court may prohibit the party from introducing the

undisclosed evidence if the party fails to comply with the requirements of Rule 16. Counsel for

defendant Boncy should be precluded from using the summary exhibits because they have not

been disclosed to the government on the eve of the witness’s testimony despite the Government’s

repeated disclosure requests.

                                           CONCLUSION

       For the above stated reasons, the government requests that the Court preclude the testimony

and exhibits of defendant Boncy’s summary witness Susan Howell.

Dated: June 17, 2019                                Respectfully submitted,
                                                    ANDREW E. LELLING
                                                    United States Attorney

                                                    KRISS BASIL, BBO# 673074
                                                    Assistant United States Attorney
                                                    John Joseph Moakley Courthouse
                                                    One Courthouse Way, Suite 9200
                                                    Boston, Massachusetts 02210
                                                    Tel: (617) 748-3100
                                                    kriss.basil@usdoj.gov

                                                    ROBERT ZINK
                                                    ACTING CHIEF, FRAUD SECTION

                                            By:     /s/Elina A. Rubin-Smith

                                                    ELINA A. RUBIN-SMITH
                                                    TRIAL ATTORNEY
                                                    1400 New York Avenue, NW

                                                4
         Case 1:17-cr-10305-ADB Document 186 Filed 06/17/19 Page 5 of 5



                                                      Washington, D.C. 20005
                                                      Tel: (202) 616-1617
                                                      elina.rubin-smith@usdoj.gov



                                  CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).


                                                      /s/Elina A. Rubin-Smith
                                                      Elina A. Rubin-Smith




                                                 5
